        Case 4:14-cv-00040-CSM Document 245 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne           )
Abelmann, as successor-in-interest to Leanne    )
Abelmann, deceased,                             )
                                                )           ORDER FOR DISMISSAL AND
              Plaintiffs and Counterclaim       )           ENTRY OF FINAL JUDGMENT
              Defendants,                       )           OF CERTAIN CLAIMS; ORDER
                                                )           GRANTING LEAVE TO FILE
       v.                                       )           AMENDED PLEADINGS
                                                )
Smart Lease USA, L.L.C.,                        )
                                                )
              Defendant, Counterclaimant and    )
              Third-Party Plaintiff,            )
                                                )
Executive Housing Solutions, LLC; Ray Wurth,    )
Don Gibson, and Richard Church a/k/a Chad       )
Church, d/b/a Executive Housing Solutions, LLC; )           Case No. 4:14-cv-040
Ray Wurth, Don Gibson, Richard Church a/k/a     )
Chad Church,                                    )
                                                )
              Third-Party Defendants.           )


       On January 25, 2021, Smart Lease USA, LLC (“Smart Lease”) filed a Motion for Dismissal

of the Abelmann’s Claims and Smart Lease’s Counterclaims and for Leave to Allow Smart Lease

to File its First Amended Complaint. (Doc. Nos. 241 and 244). The parties also filed a Stipulation

for Dismissal of the Abelmann’s Claims and Smart Lease’s Counterclaims and for Leave to Allow

Smart Lease to File its First Amended Complaint. (Doc. No. 243).

       The court ADOPTS the parties’ stipulation (Doc. No. 243), GRANTS Smart Lease’s

motion (Doc. Nos. 241 and 244), and ORDERS:

       1.      Plaintiffs and Counterclaim Defendants Dan Abelmann and the Estate of Leanne

               Abelmann, as successor-in-interest to Leanne Abelmann, deceased (“Abelmanns”)



                                                1
 Case 4:14-cv-00040-CSM Document 245 Filed 01/27/21 Page 2 of 2




       claims against Smart Lease in are DISMISSED with prejudice and without costs,

       disbursements, or attorney’s fees to any party.

2.     Smart Lease’s counterclaims against the Abelmans are DISMISSED with prejudice

       and without costs, disbursements, or attorney’s fees to any party.

3.     The court concludes based on the referenced Stipulation there is no just reason for

       delay in the dismissal of the claims referenced in 1and 2 above becoming final and,

       pursuant to Fed. R. Civ. P. 54(b) directs the clerk to enter a final judgment of

       dismissal of those claims.

4.     Smart Lease shall have until February 1, 2021, to file its First Amended Complaint.

       The allegations of the First Amended Complaint shall relate back to May 20, 2016,

       the date on which the Court entered its order allowing Smart Lease to bring an action

       against Executive Housing Solutions, LLC, Ray Wurth and Don Gibson d/b/a

       Executive Housing Solutions, LLC, Ray Wurth, and Don Gibson. (Doc. No.

       66).

5.     Third Party Defendants Executive Housing Solutions, LLC, Ray Wurth and Don

       Gibson d/b/a Executive Housing Solutions, LLC, Ray Wurth, and Don Gibson as

       Defendants shall have 21 days to file an Answer to the First Amended Complaint.

Dated this 27th day of January, 2021.

                                     /s/ Charles S. Miller, Jr.
                                     Charles S. Miller, Jr., Magistrate Judge
                                     United States District Court




                                         2
